.
                                                                                                               362




                 OFFICF      OF    THE   AITORNEY      GENERAL         OF     TEXAS

                                             AUSTiN                         ---------1-m.         . ..- .,__



lOuLoGMum
Ilt-a-
5i

      3011. Oba. ii. Bbsppard
      Co~ptrallcr   ol I’ublia haooUnt6
      Austin, Texas
      3arr 3ln




                      Your letter         of A                         roiwla, in part,

                                                                  utborlty           is     now
                                                                   08 OOrtOiA      BIIW
                                                                    of the   state     as
      :             IS8 t0    th                                   questions arise
           wlttr roferano                                  4 of this ucmeyt
  .
                                                           bid in llau of tfms,
                                                           0 r3tsts Treataury’f
                                                      nt   authorize         the      pfiyaent
                                                    oolls4tora, or should                   tbO
                                                    tho.&t*te Treasurer?
                                           ney 1s &13 la to the Count7 Tax
                                           ouu the .%osesor-Collsotor be


                    ‘4. In State Aid Counties,   euoh   as NUOOOO, if
            tb* mney 1s paid to tb6 Assessor-colleator       would tha
            soUty retain    a poctlon that la atithorlzed   to be remitted
            to the County TrQoOwbr for the p8pent        of malntenan0s of
            sss walls,  6to.v
                                                                                                           363




                     All proparty          o-cm06 by the      ‘Jnltei      ~tstes         la,    by
OUT atttuttr,             exwapted
                               tror, tamtlon.  ;~rtlolr                        7150, 8. 0. S.
3~ olrtue       or vt:riogue sots paastd by the :hlted
                                                    States    Congrbaa,
tha   A&&nfstrator of tha FbdrraA Publio IIoosiA,:. Authority     15
authorized to mnka aAAUd1 pSpxnt*       1A 116U Of taXr-8 t0 tha
 ‘tata aAd tha various looal aubdlvfalona of the :;tuta in which
real ;‘roprty la aaqulrod by the iio;lsln& Authority.       30 i’ubllo
849, 76th COA&f68S, 54 Statutoa,     1125 (aa amaAdad by Pub110 42,
Publla 137, Pub110 409, Publlo 522, end Fublle 729, 77th Con-
gress),  Pub110 9, 77th Congrea8 ‘Tubilo 73, and publio 353,
77th Congreeia, Pub110 671, hlblfo 781, 76th Cor:greas.        It ~111
ba noted that upon tha property iAtOlvad 1~ aaOh of tha Fbdrral
.&e, the Wnistrator       le iutkorlzed    to pay “in 11~ of taxee” an
amour&which muld be tba lpproxiniata aquiralent        of:tho a.asunt
of taxes that would ba $aid upon auoh rsal property --if auah
pn,;srty  wara aubdaot to taxation and wars not cxeavt.
             Slsoa there la co llabllity   Upon tha ;Jnlta;l States
to ;a7 thb SW autkorlzad in llau OS taxes, ally sUOb LIume QO
Paid to. tho Stnte ~111 be ln the nature of aifta.    %r haoe
harstofora  held,  1A olv opldon  No. 0-2042,  that only the
Laglalatura 0f this state 16 autt:orlaed to roospt dirt8 oa
behalf     of the Stats.                ‘Re 6AOlOSS   h8rOVdth          ii COPY     Of    WAOh
OPln~on.        It    nrlgbt      be pointed out that iOr the aa.M reasons
tht   tbo Lcr;lalatura 16 tb only dopartaant of tha State*8
~~rrnant    whtoh oan cooept glfts, it Is likawlae  the only
~atartzient or the golrorment whioh oan rejaot gifts.
             32noe the Lagirlatura   hss A6itbOr eonet?ted fUX
*a!aoted, OA bebalf of the Stata, any 6~s that hare baaA
or QY neraefter   be tendered to the State in 11~ df taxaa
'WA the bndr in question, vo thiA!s that slay auah aUm t6A-
dared to the otf:Oiala   of tha State under the authority      OS tha
-‘*feral Jota would ba *mnay the atatW of whloh ia umleter-
dnedm WithiA th0 ~bithlng Of ;.rtiOh 4388,     v. fb. 21 %&an6
rhat It ShouLl be d$apoaed of (18 therein dlreoted.
lrt1ol* reads, tn part, aa follona:
                *The Staba TreaIIUrw shall reosivs   bilY    fro% the
         haad ot saoh dspetrsnt,   , , . a datalled  llst~.Oi all
         maoA    retitting  rmnay, th6 status  0t whioh is   uoaatar-
         aned        or   whloh    la    8WUittAg     the   tb?zo   Vih@A it        6an     be   ilhally
         t*ken into the treasury           dapoeit raoalpt ahall be
         ls*Uad by the Conptrolla;     ;o; tha dally total of SUOh
         ra~ttaaOos   rn   oaoh de ‘artmAt, and the Ca6hlar of thr
         ?~aaurer*a   %partrent,,.i Esll keep e oash book, to be oalltd
           aQ3Penaa oaeh book* in xhloh to enter     thaao deposit rO-
         oalpta, and any others lasuad for oaahreoalptr,        for **hioh
     :                                                                           364



~10n.coo. 9. Sheppard, page 3


         no deposit warrants
                       _     oan be Issued,
                                          .. or whQo
                                                1.   their
                                                      ~-
         issuance 1s delayed, Aa aoOn as tne scams or mmay
         80 placed with the Trsasurer on a deposit reoeipt la
         aetQminea, it t3hallbQ tranarerred from the euepenss
         aooount by placing the portion of It belonging to the
         Stats in the Treasury by the issuance ot a deposit war-
         rdnt, and the part round not to belpng to the State ahall
         be refunded. . . ."

                  %'emust, therefore,
                                answer your first question by
saying     that
            in our opinion auoh sums aa may be paid by the
Administrator, *in lieu oi State taxQa*, under the authority
of the aald Fade&al Aots, am     be paid direotly to the State
Treasurer and should be placed by him in the suepense account
Qa "!aOneythe status of whioh is undetermined,* aad the Ulti-
MtQ dispoeltlon or wbioh should be made in aooordanoe with
thQ dlreoti0n 0r thQ Legislature.
            Suoh sum an may be paid by ths Administrator
‘fa lieu of taxsaw oi looal politioal subdivisions should, Ot
QOu&sa, bs paid alreotly tb the proper looal authoritise, ard
not to the Stats measurer.
            Baring thus answered your first queati~on;it be-
03mQ~ Ullheaessaryf.or~8 to diacues the rQ!nalning qUSStiOnE
-teea     In YOU& iettG.
                  Trusting that the above fully anSYIQr8your inWirY,
IQ   a&Q



                                               youre    very     truly
                                          ATTORNEY     GEXERAL     ‘3    TEXAS




                                                       PowlQr Roberts
                                                          Assistant